internal_revenue_service number release date index number ----------------- ---------------------------------- -------------------------------- ------------------------------ in re ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc intl b06 plr-114175-15 date date - legen-d taxpayer shareholders a and b shareholders c and d law firm accounting firm business state date date date ------------------ ------------------------------------ --------------------------- -------------------- ------------------------------------ -------------------------------------- ------------- ----------------------- ----------------------- ----------------- dear -------------- this replies to your representative’s letter dated date by which you request on behalf of taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc effective as of date for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by your representative and taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for rulings and verification of the information representations or other data may be required as part of a later examination plr-114175-15 facts taxpayer is a delaware corporation wholly owned by shareholders a b c and d collectively shareholders who together own and operate business in state because a significant portion of business’ production is exported shareholders a and b consulted law firm as to the potential benefits of forming an interest-charge domestic_international_sales_corporation ic-disc or disc shareholders a and b engaged law firm to incorporate taxpayer and provide related_services and relied on accounting firm which provides accounting services for shareholders’ business operation to provide accounting services for taxpayer as well taxpayer was formed on date and was intended to be treated as an ic-disc from its inception entering into a commission agreement with shareholders on the same date taxpayer additionally filed a form ss-4 application_for employer_identification_number indicating its intent to file form 1120-ic-disc interest charge domestic_international_sales_corporation return taxpayer relied on accounting firm to prepare and file form 4876-a on its behalf and law firm informed accounting firm of the deadline date by which that form should have been filed due to an apparent misunderstanding accounting firm failed to prepare and file the form 4876-a for taxpayer by the deadline on date accounting firm realized that it had not done so and promptly informed law firm which prepared and submitted this request for relief shortly thereafter law and analysis sec_992 of the internal_revenue_code provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on the first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of the year plr-114175-15 sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with your ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is in fact eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it and sec_6110 provides that it may not be used or cited as precedent except as expressly provided this letter does not express or imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-114175-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________________ christopher j bello chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
